Dear Mr. McCorquodale:
Reference is made to your request, on behalf of the Calcasieu Parish Sheriff's Office, for an opinion of the Attorney General regarding participation by the Sheriff's Youth DARE Division in a tricycle race that served as a fundraiser for Big Brothers Big Sisters in Lake Charles.  As most people are aware, Big Brothers Big Sisters is a non-profit organization devoted to helping young people who do not have appropriate role models in their lives. You advise that the Sheriff instructed the DARE Division to participate in the tricycle race, which required payment of a $100 entry fee, as a means of promoting DARE and its mission of encouraging youth to remain drug free.  However, the Sheriff's accounting division questioned whether payment of the fee might be considered an illegal donation.
Specifically, you have asked this office to examine whether or not the $100 expenditure for the entry fee could be properly paid by the Sheriff's office.  Implicitly, this inquiry must be examined in light of La. Const. Art. VII, Sec 14, which prohibits governmental entities from donating public funds, credit, property, or things of value to or for any person, firm or corporation, public or private.  See: City of Port Allenv. Louisiana Municipal Risk Agency, Inc., 439 So. 2d 399 (La. 1983).
Please be advised that in the Attorney General's opinion, the Calcasieu Parish Sheriff's Youth DARE Division can support and participate in community activities, such as the Big Brother Big Sister tricycle race, when the Sheriff has properly determined that such participation will further the goals and obligations of the Sheriff's Office.  You have advised that participation of the Sheriff's DARE Division in the tricycle race would be a means of promoting drug awareness and the Sheriff's goal of encouraging youth to remain drug free.  Since reducing drug use and fighting drug related crime among young people is an integral part of the mandate of the Sheriff's Office, it is our opinion that the DARE Division's participation in the tricycle race, including payment of the $100 entry fee, does not violate La. Const. Art. VII, Sec. 14.
We trust this correspondence adequately responds to your inquiry. Please do not hesitate to contact this office if we can be of assistance to the Sheriff's Office in other areas of the law.
Very truly yours,
                                   RICHARD P. IEYOUB Attorney General
                               By: _____________________________ Jeanne-Marie Zeringue Barham Assistant Attorney General
RPI/JMZB/dam